DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion
There exists abundant prior art which teaches or renders obvious the claimed invention. Most notably, the European Search Report, which was issued to European counterpart Application No. 20212090.3 by the EPO on May 26, 2021, lists five references in particular which each could be independently applied against the claims. The applicant has disclosed these references in various Information Disclosure Statements.
The abundance of references shows that the field of custom-made shoes, including custom sizing and custom-shaped soles, often based on automatically sensed foot measurements, is fairly well developed.
The position of the European Patent Office is that most of the instant claims are taught or rendered obvious by several references reference, and the present examiner generally agrees with this position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (US 2019/026).
Wawrousek et al. teaches (see figure 1, figure 7, figures 10-13; para 0006-0009; entire document) many of the claimed elements:
There is user input regarding features related to the wearer. As can be seen, there are sensory measures of pressure and foot profiles that can be regarded as a requirement dataset.
These requirements lead to the “cushion data set” for the design of the shoe, which includes the following: “the structural characteristic of at least a portion of the sole of an article of footwear includes at least one of a material distribution and/or a material density distribution and/or a distribution of one or more mechanical structures within a portion of the sole.”
Machine forming is expressly discussed at para 0276: “SLS provides a rapid means for manufacturing components without the need to create a mold for the component through the forming of a three-dimensional article in a layer-wise fashion by selectively projecting a laser beam having the desired energy onto a bed of particles of a selected material. In addition, SLS allows for the creation of complex unitary structures that cannot be manufactured through traditional molding 

All other elements of most dependent claims are either taught or are obvious from Wawrousek et al.’s teachings and whole range of parameters are controlled (para 0226): “In various embodiments the properties of the lattice structure can be controlled by specifying various aspects of the structure such as, but not limited to, the length of each elongate element 505, the thickness of each elongate element 505, the density of each elongate element 505, and/or the material(s) for each elongate element 505. In addition, properties such as, but not limited to, the size, shape, density, and/or material(s) of the nodes 510 may also be controlled to ensure certain performance characteristics of the midsole 500 are met.”

We also see, at para 0162: “Customization of the footwear, or elements thereof, may include factors such as, but not limited to, customized size and shape to better fit a wearer, customized cushioning to address one or more specific characteristic of an athlete's motion, customized traction elements on the outsole (or ground contacting midsole) of the footwear to provide improved grip during a specific athletic activity or activities, customized materials (e.g., specific materials used, material weight, material properties, etc). Customization may also include specifically creating footwear, and footwear elements, to meet an athlete's individual preferred aesthetic and/or performance needs.”

Clearly custom ordering is central to this process -- even though the purchase transaction is not directly discussed, it would be an implied element of any system for ordering custom sneakers. An electronic device, such as a cell phone, has long been standard in online ordering. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. as applied to claim 1 above, in view of Stanley et al. (US 2009/0287452).
Wawrousek et al. is silent on the use of a barcode in custom shoe orders.
Stanley et al. (para 0063) teaches that a customer’s foot data can be incorporated into a barcode which can become the basis for future custom orders of footwear.
In view of the teachings of Stanley et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to store customization data in a barcode so that once customers have gone through the trouble of having their feet measured it is convenient to have this data readily at hand for future orders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876